NO. 07-06-0311-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   MAY 30, 2007
                          ______________________________

                                  PEDRO SANTILLANO,

                                                         Appellant

                                              v.

                                     PAT I. MARTIN,

                                                 Appellee
                        _________________________________

              FROM THE 285TH DISTRICT COURT OF BEXAR COUNTY;

              NO. 2004-CI-18165; HON. MARTHA TANNER, PRESIDING
                       _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pedro Santillano appeals from a judgment granting Pat I. Martin specific

performance of a contract. The latter purported to obligate Santillano to sell a tract of land

for $63,500. Martin sought a judgment compelling Santillano to convey the realty per the

alleged agreement. Via three issues, Santillano contends that the purported agreement

could not be the subject of specific performance. We agree and reverse the judgment.
       Background

       The supposed written agreement Martin sought to enforce simply contained

Santillano’s name followed by the address “147 Fantasia, San Antonio, Texas 78216.”

Following the aforementioned addressed appeared this verbiage: “Agree to sell 6.67 acres

[with ‘+ - 1' below the 6.67] 11599 Foster Rd. for $63,500 w/ $500.00 earnest money.” A

signature, purportedly that of Santillano, and the notations “10-08-04" and “CK# 4390

$500.00 -10-08-04” ended the memorandum. Again, nothing else appeared in it.

       Authority

       Specific performance may be ordered only if the essential terms of the contract are

expressed with reasonable certainty. Johnson v. Snell, 504 S.W.2d 397, 398 (Tex. 1973).

This means a certainty greater than that normally required when attempting to enforce the

contract via an action at law for damages. Guzman v. Acuna, 653 S.W.2d 315, 318 (Tex.

App.–San Antonio 1983, writ dism’d). Moreover, those terms must be sufficiently precise

to enable a court to determine the respective obligations of the parties without resorting to

parol evidence. Id.; accord, Langley v. Norris, 141 Tex. 405, 173 S.W.2d 454, 459 (1943)

(so holding); Abraham Inv. Co. v. Payne Ranch, Inc., 968 S.W.2d 518, 527 (Tex.

App.–Amarillo 1998, pet. denied) (so holding). So too must the description of the realty

subject to conveyance be reasonably certain, and one that alludes only to an address

without reference to any city, county or state in which the land is located “is palpably

insufficient to support . . . specific performance . . . .” Wilson v. Fisher, 144 Tex. 53,188

S.W.2d 150, 154 (1945).




                                             2
        Here, we have a memorandum that fails to name or describe the buyer.

Furthermore, the property’s description consists of only a partial street address without

reference to any particular city, county, state or nation.1 Without reference to a buyer in

the agreement, a court cannot determine the obligations of all the parties unless parol is

considered. Indeed, without a promise to buy, it cannot be said that Martin agreed to buy

anything.       Moreover, without the document containing a correct street address

accompanied by allusion to the city, county or state wherein the address is located, a court

cannot determine where the land is without admitting parol. Wilson v. Fisher, supra. Given

these deficiencies, the memorandum at issue here is not, as a matter of law, reasonably

certain or susceptible to specific performance.

        Accordingly, we sustain Santillano’s issues, reverse the trial court’s judgment and

render judgment denying Martin specific performance.



                                                            Brian Quinn
                                                            Chief Justice




        1
          W e also note that if the address appearing in the judgm ent is the correct one, it differs from the one
in the m em orandum . The latter speaks of “11599 Foster Rd.” while the form er describes a “11599 S. Foster
Rd.” (Em phasis added).

                                                        3